Case 2:19-md-02921-BRM-ESK Document 284 Filed 03/19/21 Page 1 of 3 PageID: 5186




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
   ____________________________________
                                       :
   IN RE ALLERGAN BIOCELL               :       Case No. 2:19-md-2921-BRM-ESK
   TEXTURED BREAST IMPLANT              :
   PRODUCTS LIABILITY                  :
   LITIGATION                           :
                                        :            ORDER
   ____________________________________:

          THIS MATTER is before the Court on three motions by Defendants Allergan, Inc. and

   Allergan USA, Inc. (“Allergan”): (1) Motion to Strike/Dismiss Plaintiffs’ Consolidated Class

   Action Complaint (“CAC”) (ECF No. 118) and every other class action complaint filed in a

   lawsuit that is part of this Multi District Litigation (“MDL”) pursuant to Fed. R. Civ. P. 12(b)(6)

   and 12(f) (ECF No. 171-2); (2) Motion to Dismiss Plaintiffs’ complaints on preemption grounds

   pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 171-1); and (3) Motion to Dismiss Plaintiffs’

   Master Long Form Personal Injury Complaint (“PIC”) (ECF No. 119) on non-preemption

   grounds and every other complaint filed in a lawsuit that is part of this MDL and alleges personal

   injury damages pursuant to Fed. R. Civ. P. 8(a), 9(b) and 12(b)(6) (ECF No. 171-3). Having

   reviewed the parties’ submissions filed in connection with the Motions and having heard oral

   argument on December 14, 2020 (ECF No. 261), for the reasons set forth in the accompanying

   Opinion and for good cause having been shown,

          IT IS on this 19th day of March 2021,

          ORDERED that Allergan’s Motion to Strike/Dismiss CAC (ECF No. 171-2), Motion to

   Dismiss Plaintiffs’ complaints on preemption grounds (ECF No. 171-1), and Motion to Dismiss

   PIC (ECF No. 171-3) are GRANTED IN PART and DENIED IN PART; and it is further
Case 2:19-md-02921-BRM-ESK Document 284 Filed 03/19/21 Page 2 of 3 PageID: 5187




             ORDERED that Plaintiffs’ claims based on the alleged defects in Allergan’s

   investigational devices used in an approved clinical trial, other than Allergan’s tissue expanders

   and implants sold before the 2000 PMA, are DISMISSED WITH PREJUDICE; and it is

   further

             ORDERED that Plaintiffs’ claims for negligence per se (Count III) asserted under the

   laws of Alaska, Arkansas, Colorado, Connecticut, Florida, Georgia, Hawaii, Idaho, Indiana, Iowa,

   Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Montana,

   Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, North Carolina, North Dakota,

   Rhode Island, Texas, Utah, Vermont, Washington, West Virginia, and Wyoming are

   DISMISSED WITH PREJUDICE; and it is further

             ORDERED that Plaintiffs’ claims for strict liability (Count IV) and negligent failure to

   warn (Count V) based on Allergan’s alleged failure to (1) warn on its label the risk of developing

   BIA-ALCL and (2) conduct post-PMA clinical studies, for the BIOCELL implants, other than

   Allergan’s tissue expanders and implants sold before the 2000 PMA, are DISMISSED WITH

   PREJUDICE; and it is further

             ORDERED that Plaintiffs’ claims for strict liability (Count IV) and negligent failure to

   warn (Count V) based on Allergan’s alleged failure to adequately report safety information to

   the FDA under the laws of Alabama, Alaska, Arkansas, Arizona, Colorado, Connecticut, District

   of Columbia, Florida, Georgia, Iowa, Kansas, Maine, Massachusetts, Michigan, Montana,

   Nebraska, New Hampshire, New Jersey, New Mexico, North Carolina, North Dakota, Ohio,

   Oklahoma, Oregon, South Carolina, South Dakota, Tennessee, Utah, Virginia, West Virginia,

   and Wyoming are DISMISSED WITH PREJUDICE; and it is further
Case 2:19-md-02921-BRM-ESK Document 284 Filed 03/19/21 Page 3 of 3 PageID: 5188




             ORDERED that Plaintiffs’ claims for negligent representation (Count VI) asserted under

   the laws of Arkansas, Louisiana, Minnesota, and Virginia, as well as Mississippi common law

   are DISMISSED WITH PREJUDICE; and it is further

             ORDERED that Plaintiffs’ claims for implied warranty of merchantability (Count VII)

   asserted Pennsylvania law and Wisconsin law are DISMISSED WITH PREJUDICE; and it is

   further

             ORDERED that Plaintiffs’ claims for express warranty (Count VIII) asserted under

   Wisconsin law are DISMISSED WITH PREJUDICE; and it is further

             ORDERED that Plaintiffs’ class allegations for a nationwide Rule 23(b)(2) medical

   monitoring class are DISMISSED WITHOUT PREJUDICE; and it is further

             ORDERED that Plaintiffs’ class allegations for the PMA and non-PMA Device State

   Subclasses for Alaska, American Samoa, Arkansas, District of Columbia, Guam, Hawaii,

   Indiana, Kansas, Maryland, Mississippi, Nebraska, New Hampshire, North Dakota, Northern

   Mariana Islands, Puerto Rico, U.S. Virgin Islands, and Vermont are DISMISSED WITHOUT

   PREJUDICE; and it is further

             ORDERED that the motions to dismiss are DENIED as to the remaining claims.



                                                        /s/ Brian R. Martinotti___________
                                                        HON. BRIAN R. MARTINOTTI
                                                        UNITED STATES DISTRICT JUDGE
